DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10573522 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As result, a double patenting rejection (non-statutory obvious type double patenting) may be obviated and will not be further detailed below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Denise Bergin on 9/14/2015.  

29. (Currently Amended) A method comprising: 
providing a feature on a substrate, the feature having an opening; 
depositing a layer of a first metal in the feature; 
after depositing the layer of the first metal in the feature, exposing the layer of the first metal to a metal precursor gas and an inhibition gas to inhibit deposition in the feature wherein the metal of the metal precursor is the same metal as the layer of the first metal wherein the layer of metal is exposed to the nitrogen-containing inhibition gas and the metal precursor gas [[a)]] at the same time ; and 
after exposing the layer of the first metal to the metal precursor and the inhibition gas to inhibit deposition in the feature, 
depositing a bulk layer of the first metal to the fill the feature.
30. (Canceled)
Allowable Subject Matter
Claims 20, 22-29 and 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 20, 29 and 32 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of
“exposing the layer of molybdenum to a nitrogen- containing an inhibition gas and a molybdenum-containing gas to inhibit deposition in the feature wherein the layer of molybdenum is exposed to the nitrogen-containing inhibition gas and the molybdenum-containing gas a) at the same time or b) in a plurality of cycles of alternating pulses of the molybdenum-containing gas and the nitrogen-containing inhibition gas;” in combination with the other required elements of the claim 20;

“wherein each of the plurality of spaced apart adjacent features narrows from top to bottom… exposing the first amount of metal to an inhibition gas to reduce bonding interactions and reduce stress at the bottoms of each of the spaced apart adjacent V-shaped features ” in combination with the other required elements of the claim 32.
 Specifically, the limitations are material to the inventive concept of the application in hand to reduce line bending of V shaped adjacent trenches filled with metal.
Dependent claims 22-28, 31 and 33-35 dependent on allowable independent claim 20, 29 or 32. Therefore, claims 22-28, 31 and 33-35 incorporate the allowable limitations of claim 20, 29 or 32. Consequently, claims 22-28, 31 and 33-35 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOMING LIU/              Examiner, Art Unit 2812